—Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered October 4, 2000, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, after nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*323Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt and to disprove the defendant’s claim that he was acting as an agent of the undercover officer in the narcotics transaction (see, People v Herring, 83 NY2d 780; People v Lam Lek Chong, 45 NY2d 64, cert denied 439 US 935; People v Shands, 269 AD2d 613; People v Trotty, 262 AD2d 337; People v Leybovich, 201 AD2d 670). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Friedmann, Schmidt and Townes, JJ., concur.